Citation Nr: 9903429	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-29 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1973 to June 
1974.  Historically, in June 1975, August 1981, and October 
1991 decisions, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia.  That October 1991 Board decision 
represents the last final decision of that issue on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board on appeal from a June 1997 
rating decision by the New Orleans, Louisiana, Regional 
Office (RO), which denied service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, on the basis 
that new and material evidence had not been submitted to 
reopen the claim.  In September 1998, a hearing was held 
before the undersigned Board Member in Washington, D.C. 

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, as will be explained in 
detail below.  Consequently, that issue will be reframed as 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, and will be dealt with on 
a de novo basis in the REMAND section below.


FINDINGS OF FACT

1.  By June 1975, August 1981, and October 1991 decisions, 
the Board denied service connection for an acquired 
psychiatric disorder, claimed as schizophrenia. 

2.  Additional evidence submitted subsequent to that October 
1991 Board decision (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim), 
when viewed in the context of all the evidence, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the Board's October 1991 
decision, which denied entitlement to service connection for 
an acquired psychiatric disorder, claimed as schizophrenia, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends, in essence, that new and material 
evidence has been submitted to reopen and allow the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, "new" evidence means 
more than evidence which was not previously physically of 
record, and must be more than merely cumulative.  To be 
"material" evidence, it must by itself or in connection 
with evidence previously assembled be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The June 1975, August 1981, and 
October 1991 Board decisions, which denied service connection 
for an acquired psychiatric disorder, claimed as 
schizophrenia, are final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b), 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 
20.1105; Manio v. Derwinski, 1 Vet. App. 140 (1991); and 
Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking those final Board decisions.

The evidence previously considered in the aforecited Board 
decisions included a report of preservice hospitalization at 
a State hospital from October to December 1972 (when 
appellant was initially diagnosed with paranoid 
schizophrenia) and his service medical records.  The service 
medical records revealed that in April 1974, several months 
after service enlistment, anxiety reaction with depressive 
features and some paranoid ideation in a mildly schizoid 
personality was diagnosed and treated.  Later that month, 
severe, chronic, paranoid schizophrenia was diagnosed and 
treated.  Significantly, a May 1974 Medical Evaluation Board 
report reflects that it was medically determined that (a) 
appellant was unfit for service on account of severe, 
chronic, paranoid schizophrenia; and (b) his schizophrenia 
preexisted, and was not aggravated by, service.  An August 
1974 VA psychiatric examination report, shortly after service 
discharge, diagnosed paranoid schizophrenia in partial 
remission without active psychotic symptomatology.  Based 
largely on this evidentiary record, the June 1975 Board 
decision denied service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, on the 
grounds that (1) paranoid schizophrenia clearly and 
unmistakably existed prior to service; and (2) his 
schizophrenia was not aggravated by service.  

The evidence received subsequent to the June 1975 Board 
decision included appellant's testimonial evidence at a 
December 1980 RO hearing and an April 1980 VA hospital 
report, which diagnosed schizoid personality.  In its August 
1981 decision, the Board denied reopening of the claim for 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, essentially on the grounds that any 
additional evidence was cumulative.  The evidence received 
subsequent to the August 1981 Board decision included 
appellant's testimonial evidence at a September 1991 Board 
hearing, numerous post-service medical records, and lay 
statements.  In its October 1991 decision, the Board 
determined that any additional evidence was cumulative, and 
again denied reopening of the claim for service connection 
for an acquired psychiatric disorder, claimed as 
schizophrenia.  

The issue now for resolution is whether the evidence received 
subsequent to the October 1991 Board decision is cumulative, 
or new and material, evidence.  The evidence received 
subsequent to the October 1991 Board decision includes a June 
1998 written statement by a VA physician, which was submitted 
by appellant at the September 1998 Board hearing (during that 
hearing, appellant testified, at T.8, that said physician was 
his treating psychiatrist at the VA).  In that June 1998 
written statement, which was addressed to a service 
organization representative, the VA physician stated, in 
pertinent part, that "it would seem that the patient had had 
symptoms of his illness prior to service and was 
hospitalized...in November 1972....  However, he further 
decompensated in the intense frustration of his inability to 
adapt to the demands of...military life....  In my opinion, the 
military experience did further aggravate the existing 
incapacity."  

The June 1998 written medical opinion by said VA physician 
(with the credibility of that evidence presumed only insofar 
as determining reopening of the claim (See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992)) presents, when 
considered with evidence previously assembled, an evidentiary 
situation so significant that it must be considered in order 
to fairly decided the merits of the claim.  Therefore, the 
Board concludes that the June 1998 VA medical opinion 
constitutes "new and material" evidence.  Accordingly, 
since evidence received subsequent to the Board's October 
1991 decision, which denied entitlement to service connection 
for an acquired psychiatric disorder, claimed as 
schizophrenia, is new and material, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  


ORDER

Since new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizophrenia, that 
claim is reopened, and the appeal is allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, that issue is 
now reframed as entitlement to service connection for a 
psychiatric disorder, and will be dealt with on a de novo 
basis.  With respect to this now reframed issue, initial 
review of the evidentiary record indicates that additional 
evidentiary development should be accomplished prior to final 
appellate determination, for the following reasons.

During the September 1998 Board hearing, at T.23, appellant's 
representative argued that the Board should obtain an 
"independent medical opinion" to determine whether or not 
appellant's preexistent psychiatric disability was aggravated 
by service.  The Board observes that during that hearing, 
appellant submitted a June 1998 written statement by a VA 
physician (reportedly appellant's treating psychiatrist at 
the VA), which was addressed to a service organization 
representative.  In that June 1998 written statement, that VA 
physician noted appellant's 1972 preservice psychiatric 
hospitalization and opined, in pertinent part, that appellant 
decompensated during service and his "military experience 
did further aggravate the existing incapacity."  However, it 
is not precisely clear how the examiner arrived at this 
reported opinion.  For example, the VA physician did not 
indicate whether all of appellant's available service medical 
records had been reviewed prior to rendering such opinion.  
The service medical records include a May 1974 Medical 
Evaluation Board report, wherein appellant's schizophrenia 
was medically determined to have preexisted service and not 
to have been aggravated by service.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Adequate medical opinion regarding the etiology of 
appellant's psychiatric disorder is deemed warranted for the 
Board to equitably decide this appellate issue, and should 
therefore be obtained.  

Additionally, the evidentiary record indicates that appellant 
was awarded Social Security Administration (SSA) disability 
benefits.  See 1982-1985 SSA records and an October 1997 SSA 
notice.  However, it is unclear whether the claims folder 
currently includes all relevant medical records associated 
with appellant's SSA disability benefits claim, nor does it 
appear that the RO has attempted to obtain such records.  
Medical records associated with appellant's SSA disability 
benefits claim potentially could be material in deciding the 
appellate issue; and, consequently, the RO should attempt to 
obtain them prior to final appellate consideration of the 
issue on appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), wherein the United States Court of Veterans Appeals 
(Court) held that VA breached its statutory duty to assist by 
failing to obtain SSA records, with regards to a service 
connection claim.

From a strictly procedural standpoint with respect to the 
reopened claim, the RO has not had an opportunity to provide 
appellant a Statement of the Case or Supplemental Statement 
of the Case which contains pertinent laws and regulations 
dealing with service connection on the merits.  In the event 
it proves necessary, the RO should issue him a proper 
Statement of the Case or Supplemental Statement of the Case 
which addresses the service connection appellate issue on the 
merits.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any additional 
psychiatric treatment records (not 
already of record) that he may have in 
his possession, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
him such treatment.  All available, 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.  

2.  The RO should obtain any relevant 
medical records associated with 
appellant's SSA claim.  Any such records 
obtained should be associated with the 
claims folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).
4.  The RO should arrange for a VA 
psychiatrist (who has not previously 
treated or examined appellant) to review 
the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability, as to 
whether appellant currently has an 
acquired psychiatric disorder, claimed as 
schizophrenia, that preexisted service 
and underwent a permanent increase in 
severity during service (versus natural 
progression of the disease process).  The 
psychiatrist should consider the 
conflicting May 1974 in-service Medical 
Evaluation Board report (wherein 
appellant's schizophrenia was medically 
determined to have preexisted service and 
not to have been aggravated by service) 
and the recent June 1998 written 
statement by a VA physician (wherein it 
was opined, in pertinent part, that 
appellant decompensated during service 
and his "military experience did further 
aggravate the existing incapacity").  
The written opinion should contain a 
detailed rationale for the medical 
conclusions rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the psychiatrist in his/her written 
medical opinion.  

5.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for an acquired 
psychiatric disorder, claimed as 
schizophrenia, on the merits under 
appropriate legal theories, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (historical and statutory notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 10 -


